DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Donald Heckenberg (Reg. No. 60,081) on June 3, 2022.

The application has been amended as follows: 
Please amend claim 1 by changing “first position to a second position, with the collimator plate” to “first position to a second position along the collimator housing, with the collimator plate”. 
Please amend claim 9 by changing “between a first position and a second position, and” to “between a first position and a second position along the collimator housing, and”.
Please amend claim 11 by changing “the collimator plate being movable relative to the collimator housing between a first position to a second position,” to “the collimator plate being movable relative to the collimator housing between a first position to a second position along the collimator housing,”.
Response to Amendment
The current Office action is in response to Applicant’s Notice of appeal filed on March 31, 2022. 
Response to Arguments
Applicant’s arguments, see Pgs. 11-16, filed March 31, 2022, with respect to Claims 1-20 have been fully considered and are persuasive.  The 103 rejection of the claims has been withdrawn. Applicant has approved the Examiner’s amendment to claims 1, 9, and 11 which would overcome the rejection. De Godzinsky discloses a collimator that is able to move but fails to disclose moving the collimator plate between two positions along the collimator housing. 
Allowable Subject Matter
Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts are De Godzinsky (U.S. 2014/0010349) and Linev (U.S. 2016/0051211). 
Regarding claim 1:
De Godzinsky discloses a collimation device for a dental imaging apparatus, the collimation device comprising: 
a collimator housing (Fig. 2b, #4’) having a first end (Fig. 2b, collimator 4’ has two ends) and a second end opposite to the first end (Fig. 2b, collimator 4’ has two ends), the collimator housing being configured to allow x-rays to move through the device in a direction from the first end to the second end ([0020], collimator limits the X-ray beam); and 
a collimator plate (Fig. 3, #40) constructed to at least partially block the passage of some of the x-rays moving through the device ([0020], collimator limits the X-ray beam),
 wherein the collimator plate is movable relative to the collimator housing between a first position to a second position ([0035], collimator plate is movable to a certain position using a motor).
However, De Godzinsky fails to disclose wherein the collimator plate is movable relative to the collimator housing between a first position to a second position along the collimator housing, with the collimator plate being closer to the first end of the collimator housing when the collimator plate is in the first position than the collimator plate is to the first end of the collimator housing when the collimator plate is in the second position.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 2-8 and 10 are allowable by virtue of their dependency. 
Regarding claim 9:
De Godzinsky discloses a collimation device for a dental imaging apparatus, the collimation device comprising: 
a collimator housing (Fig. 2b, #4’) having a first end (Fig. 2b, collimator 4’ has two ends) and a second end opposite to the first end (Fig. 2b, collimator 4’ has two ends), the collimator housing being configured to allow x-rays to move through the device in a direction from the first end to the second end ([0020], collimator limits the X-ray beam); and 
a collimator plate (Fig. 3, #40) constructed to at least partially block the passage of some of the x-rays moving through the device ([0020], collimator limits the X-ray beam),
a collimator mount assembly (Fig. 3, 4’) connected to the collimator plate (Fig. 3, #40),
 collimator mount assembly is movable between a first position to a second position ([0035], collimator plate is movable to a certain position using a motor).
Lindev teaches a guide rail ([0036], rails for vertical movement the collimator) on which the collimator mount assembly is movable between a first position and a second position ([0036], rails for vertical movement the collimator).
However, De Godzinsky and Lindev fail to teach wherein the collimator housing includes a guide rail on which the collimator mount assembly is movable between a first position and a second position along the collimator housing, and wherein the collimator plate is closer to the first end of the collimator housing when the collimator plate is in the first position than the collimator plate is to the first end of the collimator housing when the collimator plate is in the second position.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. 
Regarding claim 11:
De Godzinsky discloses an x-ray imaging system comprising: 
an x-ray source (Fig.2b, #4) configured to generate an x-ray beam; and 
a collimation device (Fig. 2b, #4’) connected to the x-ray source (Fig. 2b, #4) and arranged to receive the x-ray beam generated by the x-ray source ([0020], collimator limits the X-ray beam), the collimation device including: 
a collimator housing (Fig. 2b, #4’) having a first end (Fig. 2b, #4’ has two ends) and a second end opposite to the first end (Fig. 2b, #4’ has two ends), the collimator housing being configured to allow x-rays of the x-ray beam to move through the device in a direction from the first end to the second end ([0020], collimator limits the X-ray beam); and 
  a collimator plate (Fig. 3, #40) constructed to at least partially block the passage of some of the x-rays of the x-ray beam moving through the device ([0020], collimator limits the X-ray beam), the collimator plate being movable relative to the collimator housing between a first position to a second position ([0035], collimator plate is movable to a certain position using a motor).
However, De Godzinsky fails to disclose the collimator plate being movable relative to the collimator housing between a first position to a second position along the collimator housing, with the collimator plate being closer to the first end of the collimator housing when the collimator plate is in the first position than the collimator plate is to the first end of the collimator housing when the collimator plate is in the second position.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 12-20 are allowable by virtue of their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        

/DAVID J MAKIYA/Supervisory Patent Examiner, Art Unit 2884